PER CURIAM
Rontese Miller ("Appellant") appeals from the trial court's judgment following a jury trial convicting him of second-degree robbery, in violation of Section 569.030 (RSMo. 2000 ). Appellant was sentenced as a prior and persistent offender to 30 years' imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).